Exhibit 10(iii).15

SAFEWAY INC.

AMENDED AND RESTATED

AGREEMENT WITH STEVEN A. BURD

FOR

SUPPLEMENTAL RETIREMENT BENEFIT

Preamble

This Agreement for a supplemental retirement benefit (this “Agreement”),
effective as of March 10, 2005, has been amended and restated retroactive to its
effective date and is entered into by and between Safeway Inc., a Delaware
corporation (the “Company”) and Steven A. Burd (the “Executive”). This Agreement
is intended to be an unfunded deferred compensation arrangement for a select
group of management or highly compensated employees within the meaning of
Sections 201(2), 301(a)(3) and 401(a)(1) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”). This Agreement is intended to comply
with the rules under Section 409A of the Internal Revenue Code of 1986 (the
“Code”).

Capitalized terms, unless defined in this Agreement, shall have the meanings
assigned to them in the Employee Retirement Plan of Safeway Inc. and its
Domestic Subsidiaries (the “Retirement Plan”).

Recitals

WHEREAS, the Executive renders services to the Company as its President and
Chief Executive Officer; and,

WHEREAS, the Company, in order to retain the services of the Executive both on
its own behalf and on behalf of its affiliated companies, desires to provide a
supplemental retirement benefit to the Executive on the terms and conditions set
forth in this Agreement;

NOW, THEREFORE, in consideration of the foregoing premises, the Company and the
Executive agree as follows:

1. Supplemental Retirement Benefit. The Company agrees to pay the Executive upon
his Separation from Service (as defined below) from the Company and its
affiliates an annual supplemental retirement benefit (the “Supplemental
Retirement Benefit”) equal to 50% of the Executive’s Final Average Compensation,
subject to incremental increases of 1% of Final Average Compensation for each
full Year of Service after the Executive attains age 55, to a maximum of 60% of
Final Average Compensation. For purposes of this Agreement, “Final Average
Compensation” shall mean the average of the Executive’s base salary and bonus
for the 5 consecutive years during his final 10 Years of Service during which
the total of his base salary and bonus was the highest.

2. Offset. The amount of the Supplemental Retirement Benefit as determined under
Section 1 shall be offset by (i) the Executive’s benefits under the Retirement
Plan, (ii) the amount calculated in Exhibit A, which represents his benefit
under Retirement Restoration Plan of Safeway Inc. (which was frozen as of
December 31, 2004) and (iii) any benefit payable under the

 

1



--------------------------------------------------------------------------------

Retirement Restoration Plan II of Safeway Inc. (“Restoration Plan II”). The
amount calculated under Exhibit A is not subject to change and cannot be
calculated in any manner other than the manner set forth therein. All offsets
described in this Section 2 shall be calculated as the single life annuity
amounts under the terms of each respective plan which would be payable at the
same time as the benefit under this Agreement.

3. Vesting. The Executive shall at all times be 100% vested in his Supplemental
Retirement Benefit; provided, however, that the Supplemental Retirement Benefit
shall be forfeited immediately upon the Executive’s discharge from employment
with the Company for “Cause” (as defined below). In that event, the Executive
will have no right to receive any compensation in respect of his forfeited
Supplemental Retirement Benefit under this Agreement. For purposes of this
Agreement, “Cause” shall mean: (i) the Executive’s act of fraud, dishonesty,
misappropriation, illegal conduct, or gross misconduct that has a material
impact on the assets or reputation of the Company; or (ii) the Executive’s
conviction of or plea of nolo contendere to a felony or misdemeanor involving
moral turpitude and materially impacting the Company.

4. Time and Form of Distribution. The Supplemental Retirement Benefit shall be
paid in the same form and at the same time as the benefit payable to the
Executive under Retirement Restoration Plan II.

5. Unfunded.

(a) The Company intends to set aside such amounts as are necessary to provide
the Executive with his Supplemental Retirement Benefit. While the Company shall
set aside amounts which, based on certain assumptions, are intended, together
with investment earnings thereon, to be sufficient to provide the Supplemental
Retirement Benefit to the Executive, the Company does not guarantee that such
amounts shall be set aside each year.

(b) All amounts set aside by the Company to meet its obligations under this
Agreement shall remain part of the general assets of the Company and shall
remain subject to the claims of the general creditors of the Company until paid
to the Executive (or his beneficiary, if applicable).

(c) The right of the Executive or his beneficiary to receive a distribution
hereunder shall be an unsecured claim against the general assets of the Company,
and neither the Executive nor his beneficiary shall have any rights in or
against the Supplemental Retirement Benefit or any other specific assets of the
Executive. All amounts set aside to fund the Supplemental Retirement Benefit
shall constitute general assets of the Company and may be disposed of by the
Company at such time and for such purposes as it may deem appropriate. Nothing
contained in this Agreement shall be deemed to create a trust of any kind for
the benefit of the Executive or his beneficiaries or to create any fiduciary
relationship between the Company and the Executive or his beneficiaries.

6. No Employment Rights. This Agreement does not confer upon the Executive the
right to be retained in the Company’s employ, and the Executive shall remain
subject to discharge, discipline and termination to the same extent as if this
Agreement did not exist. This Agreement creates no rights or obligations other
than those expressed herein.

 

2



--------------------------------------------------------------------------------

7. Amendment and Termination.

The Company may at any time amend or terminate this Agreement, in whole or in
part, without the consent of the Executive or his beneficiary. No amendment,
however, shall reduce the Executive’s Supplemental Retirement Benefit under the
terms of this Agreement as in effect immediately prior to the amendment or
termination.

8. Miscellaneous Provisions.

(a) No Assignment or Transfer. No right or interest of any kind in the
Supplemental Retirement Benefit shall be transferable or assignable by the
Executive or his beneficiary, or be subject to alienation, encumbrance,
garnishment, attachment, execution or levy of any kind, voluntary or
involuntary. This prohibition shall not apply to the creation, assignment or
recognition of a right to any interest payable hereunder with respect to the
Executive pursuant to a domestic relations order that satisfies the requirements
of a qualified domestic relations order (“QDRO”) (as that term is defined in
Section 414(p) of the Code) as if this Agreement were qualified under
Section 401(a) of the Code. Payment pursuant to such domestic relations order
may be made as soon as administratively feasible following determination by the
Company that said order satisfies the requirements of a QDRO.

(b) Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto in respect of the Supplemental Retirement Benefit. This
Agreement supersedes and replaces in its entirety all prior oral and written
agreements, understandings, commitments, and practices between the parties with
respect to the Supplemental Retirement Benefit.

(c) Administration. The Company shall have full power and authority (subject to
the provisions of this Agreement) to make determinations under, and issue
interpretations of, this Agreement as it may deem necessary or advisable, in its
sole discretion. Decisions of the Company shall be final and binding on the
Executive and the Executive’s beneficiaries.

(d) Claims.

(i) Notice of Denial. If the Executive submits a claim for payment of benefits
under this Agreement and the Company determines that the Executive is not
eligible for payment of benefits or, if applicable, is not eligible for payment
of benefits in the amount requested, then the Company shall, within a reasonable
period of time, but no later than 90 days after receipt of the written claim,
notify the Executive of the denial of the claim. Such notice of denial:
(1) shall be in writing; (2) shall be written in a manner calculated to be
understood by the Executive; and (3) shall contain: (A) the specific reason or
reasons for denial of the claim; (B) a specific reference to the pertinent
provisions of this Agreement or administrative rules and regulations upon which
the denial is based; (C) a description of any additional material or information
necessary for the Executive to perfect the claim; and (D) an explanation of this
Agreement’s appeal procedures and the time limits applicable to such procedures,
including a statement of the Executive’s right to bring a civil action under
Section 502(a) of ERISA following an adverse benefit determination on review.

 

3



--------------------------------------------------------------------------------

(ii) Reconsideration Procedures. Within 60 days of the receipt by the Executive
of the written notice of denial of the claim, the Executive may file a written
request with the Company that it conduct a full and fair review of the denial of
the Executive’s claim for benefits. The Executive’s written request must include
a statement of the grounds on which the Executive appeals the original claim
denial. The Company shall deliver to the Executive a written decision on the
claim promptly, but not later than 60 days after the receipt of the Executive’s
request for review, except that if there are special circumstances that require
an extension of time for processing, the 60-day period shall be extended to 120
days, in which case written notice of the extension shall be furnished to the
Executive prior to the end of the 60-day period.

(iii) Exhaustion of Remedies. No action at law or equity shall be brought to
recover benefits under this Agreement unless the action is commenced within 2
years after the occurrence of the loss for which a claim is made. Except as
required by applicable law, no action at law or equity shall be brought to
recover a benefit under this Agreement unless and until the claimant has:
(1) submitted a claim for benefits, (2) been notified by the Company that the
benefits (or a portion thereof) are denied, (3) filed a written request for a
review of denial with the Company, and (4) been notified in writing that the
denial has been affirmed.

(e) Separation from Service. For purposes of this Agreement, “Separation from
Service” shall mean termination of employment with the Company. Whether a
Separation from Service has occurred is based on whether the facts and
circumstances indicate that the Executive and the Company reasonably anticipate
that no further services would be performed after a certain date. A Separation
from Service will not be deemed to have occurred if the bona fide level of
services performed for the Company (whether as an employee or an independent
contractor) is at an annual rate that is 50% or more of the bona fide services
performed for the Company, on average, during the immediately preceding 36-month
period (or the full period of service with the Company, if less than 36 months);
provided, however, that a Separation from Service will be deemed to have
occurred if the bona fide level of services performed for the Company (whether
as an employee or an independent contractor) is reduced to an annual rate that
is less than 20% of the bona fide services performed for the Company, on
average, during the immediately preceding 36-month period (or the full period of
service with the Company, if less than 36 months).

In addition to the foregoing, a Separation from Service will not be deemed to
have occurred while the Executive is on military leave, sick leave, or other
bona fide leave of absence if the period of such leave does not exceed 6 months,
or if longer, so long as the Executive’s right to reemployment with the Company
is provided either by statute or contract. If the period of leave exceeds 6
months and the Executive’s right to reemployment is not provided either by
statute or contract, then the Executive is deemed to have Separated from Service
on the first day immediately following such 6-month period.

For the purposes of this subsection (e) only, the term Company shall means the
Company and its entire controlled group within the meaning of Code
Section 414(b) and 414(c), using a 50% standard instead of the 80% standard
outlined in Treasury regulations interpreting Code Section 409A.

(f) Severability. The provisions of this Agreement shall be regarded as
severable, and if any provisions or any part of this Agreement are declared
invalid or unenforceable by a court of competent jurisdiction, the validity and
enforceability of the remainder of such provisions or parts and the
applicability of this Section shall not be affected thereby.

 

4



--------------------------------------------------------------------------------

(g) Governing Law. This Agreement and the rights and obligations hereunder shall
be governed by and construed in accordance with the laws of the State of
California without regard to its principles of conflict of laws to the extent
not preempted by ERISA. This Agreement is intended to be compliant with
Section 409A of the Code, and any noncompliant provision is void or deemed
amended to comply with Section 409A of the Code. The Company does not guarantee
or warrant the tax consequences of this Agreement, and the Executive shall in
all cases be liable for any taxes due with respect to this Agreement.

(h) Notices. For purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered by messenger or in person, or when
mailed by United States registered mail, return receipt requested, postage
prepaid, as follows:

 

If to the Company:   Safeway Inc.   5918 Stoneridge Mall Road   Pleasanton, CA
94588-3229   Attention: Corporate Secretary If to the Executive:   Steven A.
Burd   c/o Safeway Inc.   5918 Stoneridge Mall Road   Pleasanton, CA 94588-3229

or such other address as either party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.

(i) Binding Nature. Nothing in this Agreement shall prevent the consolidation of
the Company with, or its merger into, any other corporation, or the sale by the
Company of all or substantially all of its properties or assets; and this
Agreement shall inure to the benefit of, be binding upon and be enforceable by,
any successor surviving or resulting corporation, or other entity to which such
assets shall be transferred. Unless otherwise agreed to by the Executive, the
Company shall require any successor or assign (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company, by agreement in form and substance
satisfactory to the Executive (such agreement not to be unreasonably withheld or
delayed), to assume and agree to perform this Agreement in the same manner and
to the same extent that the Company would be required to perform it if no such
succession or assignment had taken place. This Agreement shall not otherwise be
assigned by the Company. As used in this Agreement, “Company” shall mean the
Company as previously defined and any successor or assign to its business and/or
assets as aforesaid which executes and delivers the agreement provided for in
this paragraph or which otherwise becomes bound by all the terms and provisions
of this Agreement by operation of law. This Agreement shall not be terminated by
the voluntary or involuntary dissolution of the Company.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth above.

 

Safeway Inc. By:   /s/ Robert A. Gordon   Robert A. Gordon, Senior Vice
President Date: 12/15/08

 

Executive By:   /s/ Steven A. Burd   Steven A. Burd Date: 12/15/08

 

6



--------------------------------------------------------------------------------

EXHIBIT A

OFFSET FOR BENEFIT PAYABLE UNDER

THE RETIREMENT RESTORATION PLAN OF SAFEWAY INC.

Part I – Introduction

This Appendix A describes the method for determining the amount of the offset
with respect to the Retirement Restoration Plan of Safeway Inc., which was
frozen as of December 31, 2004. This Part I narrative is only a summary of the
formula set forth in Part II below. However, the formula in Part II and the
terms of the Plan control, and not this Part I narrative.

The Retirement Restoration Plan offset is equal to the amount of the benefit
that would have been earned and accrued under the Retirement Plan as of 12/31/04
in the absence of the limitations of Code Sections 401(a)(17) and 415 and in the
absence of any limitation on the recognition of compensation deferred under the
Safeway Executive Deferred Compensation Plan, less the benefit actually earned
and accrued under the Retirement Plan as of 12/31/04. In each case (i.e., in the
determination of the hypothetical unlimited and actual limited benefits) the
greater of the cash balance benefit and the grandfather benefit is selected.

The method described above is represented by the formulas which follow in Part
II of this Appendix A.

 

7



--------------------------------------------------------------------------------

Part II – Offset Formula

The offset shall be determined as the greater of A) and B) minus the greater of
C) and D), subject to the definitions in E):

 

A) Unlimited cash balance accrued through 12/31/2004

RRPCB12312004 x (1 + CBIR2005)M2005 x (1 + CBIR2006) M2006 x (1 + CBIR2007)
M2007 x (1 + CBIR2008) M2008 x

(1 + CBIR 2009) M2009 x (1 + CBIR2010) M2010 x (1 + CBIR2011) M2011 x (1 +
CBIR2012 ) M2012 x (1 + CBIR2013) M2013 x

(1 + CBIR2014) M2014 x (1 + CBIR2015) M2015 x (1 + CBIR2016) M2016 x (1 +
CBIR2017) M2017 x (1 + CBIR2018) M2018 x

(1 + CBIR2019) M2019 x (1 + CBIR2020) M2020 x (1 + CBIR2021 ) M2021 x (1 +
CBIR2022) M2022 x (1 + CBIR2023) M2023 x

(1 + CBIR2024) M2024 x (1 + CBIR2025) M2025 x (1 + CBIR2026) M2026 x (1 +
CBIR2027) M2027 x (1 + CBIR2028) M2028 x

(1 + CBIR2029) M2029 x (1 + CBIR2030) M2030 x (1 + CBIR2031 ) M2031 x (1 +
CBIR2032) M2032 x (1 + CBIR2033) M2033 x

(1 + CBIR2034) M2034 x (1 + CBIR2035) M2035 / SLAF

 

B) Unlimited transition benefit accrued through 12/31/2004

RRPAB12312004 x (1 + ABIR2005)M2005 x (1 + ABIR2006) M2006 x (1 + ABIR2007)
M2007 x (1 + ABIR2008) M2008 x

(1 + ABIR 2009) M2009 x (1 + ABIR2010) M2010 x (1 + ABIR2011) M2011 x (1 +
ABIR2012 ) M2012 x (1 + ABIR2013) M2013 x

(1 + ABIR2014) M2014 x (1 + ABIR2015) M2015 x (1 + ABIR2016) M2016 x (1 +
ABIR2017) M2017 x (1 + ABIR2018) M2018 x

(1 + ABIR2019) M2019 x (1 + ABIR2020) M2020 x (1 + ABIR2021 ) M2021 x (1 +
ABIR2022) M2022 x (1 + ABIR2023) M2023 x

(1 + ABIR2024) M2024 x (1 + ABIR2025) M2025 x (1 + ABIR2026) M2026 x (1 +
ABIR2027) M2027 x (1 + ABIR2028) M2028 x

(1 + ABIR2029) M2029 x (1 + ABIR2030) M2030 x (1 + ABIR2031 ) M2031 x (1 +
ABIR2032) M2032 x (1 + ABIR2033) M2033 x

(1 + ABIR2034) M2034 x (1 + ABIR2035) M2035 x 0.12 + RRPBB12312004 x BBERF

 

C) Qualified cash balance accrued through 12/31/2004

QUALCB12312004 x (1 + CBIR2005)M2005 x (1 + CBIR2006) M2006 x (1 + CBIR2007)
M2007 x (1 + CBIR2008) M2008 x

(1 + CBIR 2009) M2009 x (1 + CBIR2010) M2010 x (1 + CBIR2011) M2011 x (1 +
CBIR2012 ) M2012 x (1 + CBIR2013) M2013 x

(1 + CBIR2014) M2014 x (1 + CBIR2015) M2015 x (1 + CBIR2016) M2016 x (1 +
CBIR2017) M2017 x (1 + CBIR2018) M2018 x

(1 + CBIR2019) M2019 x (1 + CBIR2020) M2020 x (1 + CBIR2021 ) M2021 x (1 +
CBIR2022) M2022 x (1 + CBIR2023) M2023 x

(1 + CBIR2024) M2024 x (1 + CBIR2025) M2025 x (1 + CBIR2026) M2026 x (1 +
CBIR2027) M2027 x (1 + CBIR2028) M2028 x

(1 + CBIR2029) M2029 x (1 + CBIR2030) M2030 x (1 + CBIR2031 ) M2031 x (1 +
CBIR2032) M2032 x (1 + CBIR2033) M2033 x

(1 + CBIR2034) M2034 x (1 + CBIR2035) M2035 / SLAF

 

D) Qualified transition benefit accrued through 12/31/2004

QUALAB12312004 x (1 + ABIR2005)M2005 x (1 + ABIR2006) M2006 x (1 + ABIR2007)
M2007 x (1 + ABIR2008) M2008 x

(1 + ABIR 2009) M2009 x (1 + ABIR2010) M2010 x (1 + ABIR2011) M2011 x (1 +
ABIR2012 ) M2012 x (1 + ABIR2013) M2013 x

(1 + ABIR2014) M2014 x (1 + ABIR2015) M2015 x (1 + ABIR2016) M2016 x (1 +
ABIR2017) M2017 x (1 + ABIR2018) M2018 x

(1 + ABIR2019) M2019 x (1 + ABIR2020) M2020 x (1 + ABIR2021 ) M2021 x (1 +
ABIR2022) M2022 x (1 + ABIR2023) M2023 x

 

8



--------------------------------------------------------------------------------

(1 + ABIR2024) M2024 x (1 + ABIR2025 ) M2025 x (1 + ABIR2026) M2026 x (1 +
ABIR2027) M2027 x (1 + ABIR2028) M2028 x

(1 + ABIR2029) M2029 x (1 + ABIR2030) M2030 x (1 + ABIR 2031) M2031 x (1 +
ABIR2032) M2032 x (1 + ABIR2033) M2033 x

(1 + ABIR2034) M2034 x (1 + ABIR2035) M2035 x 0.12 + QUALBB12312004 x BBERF

 

E) Definitions

 

  •  

RRPCB12312004 = $2,281,008.62

 

  •  

QUALCB12312004 = $389,092.19

 

  •  

RRPAB12312004 = $742,976.68

 

  •  

QUALAB12312004 = $200,739.58

 

 

•

 

CBIR2005 = 0.3986%

 

 

•

 

CBIR2006 = 0.3859%

 

 

•

 

CBIR2007 = 0.3827%

 

 

•

 

CBIR2008 = 0.3691%

 

 

•

 

CBIR2009 through CBIR2035 = the interest rate, which, when compounded monthly
for 12 months equals the annual rate of return on 30-Year Treasury Securities as
specified by the Commissioner of the Internal Revenue Service in revenue
rulings, notices or other guidance published in the Internal Revenue Bulletin in
effect during the November of the prior calendar year (e.g., November 2008 for
CBIR2009)

 

 

•

 

ABIR2005 = (1.0177) (1/12) - 1

 

 

•

 

ABIR2006 = (1.0348) (1/12) - 1

 

 

•

 

ABIR2007 = (1.0488) (1/12) - 1

 

 

•

 

ABIR2008 = (1.0466) (1/12) - 1

 

 

•

 

ABIR2009 through ABIR2010 = the interest rate, which, when compounded monthly
for 12 months equals the average of the twelve monthly averages of One-Year
Treasury Constant Maturities as published in the Federal Reserve Statistical
Release H.15(519) of the Board of Governors of the Federal Reserve System from
December of the second prior calendar year to November of the first prior
calendar year (e.g., December 2007 through November 2008 for ABIR2009)

 

  •  

M2005 = 12

 

  •  

M2006 = 12

 

  •  

M2007 = 12

 

  •  

M2008 = 12

 

  •  

M2009 through M2035 = the number of full calendar months during each calendar
year which precede the annuity starting date under this Agreement

 

  •  

SLAF = the single lump sum actuarial present value of $1/year, paid in monthly
installments on the first day of each month, under a mortality assumption using
an interest rate equal to the CBIR for the calendar year in which the annuity
starting date occurs and a mortality basis which is the mortality table
specified under Section 417(e) of the Internal Revenue Code and such regulations
or other published guidance as may be promulgated thereunder by the Secretary of
the Treasury

 

  •  

RRPBB12312004 = $25,957.65

 

  •  

QUALBB12312004 = $2,927.01

 

  •  

BBERF = the applicable factor from the following table:

 

9



--------------------------------------------------------------------------------

Age in completed years plus
completed months

at annuity starting date

  

BBERF

55

   0.7500

55 1/12

   0.7525

55 2/12

   0.7550

55 3/12

   0.7575

55 4/12

   0.7600

55 5/12

   0.7625

55 6/12

   0.7650

55 7/12

   0.7675

55 8/12

   0.7700

55 9/12

   0.7725

55 10/12

   0.7750

55 11/12

   0.7775

56

   0.7800

56 1/12

   0.7825

56 2/12

   0.7850

56 3/12

   0.7875

56 4/12

   0.7900

56 5/12

   0.7925

56 6/12

   0.7950

56 7/12

   0.7975

56 8/12

   0.8000

56 9/12

   0.8025

56 10/12

   0.8050

56 11/12

   0.8075

57

   0.8100

57 1/12

   0.8125

57 2/12

   0.8150

57 3/12

   0.8175

57 4/12

   0.8200

57 5/12

   0.8225

57 6/12

   0.8250

57 7/12

   0.8275

57 8/12

   0.8300

57 9/12

   0.8325

57 10/12

   0.8350

57 11/12

   0.8375

58

   0.8400

58 1/12

   0.8425

58 2/12

   0.8450

58 3/12

   0.8475

58 4/12

   0.8500

58 5/12

   0.8525

58 6/12

   0.8550

58 7/12

   0.8575

 

10



--------------------------------------------------------------------------------

Age in completed years plus
completed months

at annuity starting date

  

BBERF

58 8/12

   0.8600

58 9/12

   0.8625

58 10/12

   0.8650

58 11/12

   0.8675

59

   0.8700

59 1/12

   0.8725

59 2/12

   0.8750

59 3/12

   0.8775

59 4/12

   0.8800

59 5/12

   0.8825

59 6/12

   0.8850

59 7/12

   0.8875

59 8/12

   0.8900

59 9/12

   0.8925

59 10/12

   0.8950

59 11/12

   0.8975

60

   0.9000

60 1/12

   0.9042

60 2/12

   0.9083

60 3/12

   0.9125

60 4/12

   0.9167

60 5/12

   0.9208

60 6/12

   0.9250

60 7/12

   0.9292

60 8/12

   0.9333

60 9/12

   0.9375

60 10/12

   0.9417

60 11/12

   0.9458

61

   0.9500

61 1/12

   0.9542

61 2/12

   0.9583

61 3/12

   0.9625

61 4/12

   0.9667

61 5/12

   0.9708

61 6/12

   0.9750

61 7/12

   0.9792

61 8/12

   0.9833

61 9/12

   0.9875

61 10/12

   0.9917

61 11/12

   0.9958

62 and above

   1.0000

 

11